        Case 8:19-cv-01944-GJH Document 120-1 Filed 06/22/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION


J.O.P., et al.,

                  Plaintiffs,
                                                      Civil Action No. 8:19-CV-01944-GJH
        v.

U.S. DEPARTMENT OF HOMELAND
SECURITY, et al.,

                  Defendants.


                                      [PROPOSED] ORDER

        With the consent of all parties, it is ordered that the following deadlines be set for filings

in this case:


Production of the administrative record             July 24, 2020


Plaintiffs’ motion for summary judgment             August 21, 2020


Defendants’ motion for summary judgment September 18, 2020
and/or opposition to Plaintiffs’ motion for
summary judgment


Plaintiffs’ reply in support of their motion for October 2, 2020
summary judgment and/or opposition to
Defendants’ motion for summary judgment


Defendants’ reply in support of their motion October 16, 2020
for summary judgment


Dated: ______________________                                  ____________________________
                                                               GEORGE J. HAZEL
                                                               United States District Judge
